DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The rejection of claims 2 under 35 USC § 112 is withdrawn by the examiner in view of the amendment filed on 11/16/2022.
Information Disclosure Statement
The information disclosure statement filed 9/21/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The references SAVIGE et al. “OXIDATION OF DISULFIDES, WITH SPECIAL REFERENCE TO CYSTINE”  and “international Search Report and Written Opinion” are not in the file. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Savige et al.  "OXIDATION OF DISULFIDES, WITH SPECIAL REFERENCE TO CYSTINE", in: ORGANIC SULFUR COMPOUNDS, vol. 2, 1966, pages 367-402. 
	Savige discloses a composition comprising disulfide tetroxides (R-SOO-SO-R) or  disulfide tetroxides (R-SOO-SOO-R). The composition can be in a mixture of an ODSO or a non-ODSO. See pages 368-370. 

	Savige does not explicitly teach that the composition comprises at least two ODSO, does not teach the origin of the ODSO as claimed, and does not explicitly teach that the alkyl groups comprises 1 to 10 carbon atoms or ODSO compounds comprises 1-20 carbon atoms. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the composition of Savige by having an alkyl group having 1-10 carbons atoms and the ODSO having 2-20 carbons atoms because Savige does not limit the number of carbons and it is within the level of one of skill in the art to choose numbers of carbon atoms as claimed. 
	Since the composition of Savige is the same as the claimed composition, it would be expected that the composition of Savige would be water soluble, liquid at ambient conditions, having a density, and a boiling point as claimed. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the composition of Savige by having at least two ODSOs as claimed because mixing two known compounds to arrive a mixture is within the level of one of skill in the art. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the composition of Savige by having the ODSO derived from a catalytic oxidization as claimed because where the ODSO compositions comes from the does affect the ODSO compositions of Savige and it is reminded that the patentability of a chemical product is independent how it was made. Ex parte Jungfer 18 USPQ 2d 1796, 1800 (BPAI 1991); Brystol-Myers Co. v. U.S. International Trade Commission 15 USPQ 2d 1258 (Fed. Cir. 1989); Ex parte Allen 2 USPQ 2d 1425,1427 (BPAI 1987); In re Thorpe 227 USPQ 964 (Fed. Cir. 1985); In re Dike 157 USPQ 581 (CCPA 1968); In re Stephens 145 USPQ 656 (CCPA 1965); In re Hoeksema 141 USPQ 733,736 (CCPA 1964); In re Smith 74 USPQ 207 (CCPA 1947).
Response to Arguments
The argument that Savige does not teach the ODSO compounds are derived from a catalytic oxidization process is not persuasive because the patentability of a chemical product is independent how it was made. Ex parte Jungfer 18 USPQ 2d 1796, 1800 (BPAI 1991); Brystol-Myers Co. v. U.S. International Trade Commission 15 USPQ 2d 1258 (Fed. Cir. 1989); Ex parte Allen 2 USPQ 2d 1425,1427 (BPAI 1987); In re Thorpe 227 USPQ 964 (Fed. Cir. 1985); In re Dike 157 USPQ 581 (CCPA 1968); In re Stephens 145 USPQ 656 (CCPA 1965); In re Hoeksema 141 USPQ 733,736 (CCPA 1964); In re Smith 74 USPQ 207 (CCPA 1947).
The argument that paths A, B and C do not produce two ODSO as claimed is not persuasive because Savige teaches steps for producing composition of disulfide tetroxides (R-SOO-SO-R) and disulfide tetroxides (R-SOO-SOO-R) from oxidation reactions. See page 370

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771